Citation Nr: 1018826	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-38 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the reduction of the Veteran's 100 percent rating for 
status post radical prostatectomy to a 20 percent rating, 
effective August 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran had active military service from July 1981 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran initially requested a Board video conference 
hearing in January 2009; however, such request was 
subsequently withdrawn.  38 C.F.R. § 20.704(e) (2009).


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that his claim concerning 
the propriety of the reduction of his 100 percent rating for 
status post radical prostatectomy to a 20 percent rating, 
effective August 1, 2007, be withdrawn from appellate review.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in 
the claim concerning the propriety of the reduction of the 
Veteran's 100 percent rating for status post radical 
prostatectomy to a 20 percent rating, effective August 1, 
2007, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  38 
C.F.R. § 20.204 (2009).  When a Veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).

In a statement submitted in May 2010, the Veteran asked that 
his appeal concerning the propriety of the reduction of his 
100 percent rating for status post radical prostatectomy to a 
20 percent rating be withdrawn from appellate review.  In 
view of his expressed desires, the Board concludes that 
further action with regard to this issue is not appropriate.  
The Board does not have jurisdiction over the withdrawn 
issue, and, as such, his appeal regarding whether the 
reduction of his 100 percent rating for status post radical 
prostatectomy to a 20 percent rating, effective August 1, 
2007, was proper is hereby dismissed.


ORDER

The claim as to whether the reduction of the Veteran's 100 
percent rating for status post radical prostatectomy to a 20 
percent rating, effective August 1, 2007, was proper is 
dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


